     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 1 of 37



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


STEPHEN DILLON and MICHAEL        )
FISHER and others                 )
similarly situated,               )
                                  )
                 Plaintiffs,      )    CIVIL ACTION NO.
                                  )    12-12289-DPW
v.                                )
                                  )
UNITED STATES OF AMERICA,         )
                                  )
                 Defendant.       )

                         MEMORANDUM AND ORDER
                           January 16, 2019

                               I. BACKGROUND

     In the Third Amended Complaint now framing this litigation,

Stephen Dillon and Michael Fisher, seamen who claim to have

suffered injury on board government-owned vessels, allege that

they, and similarly situated seamen, are entitled to unearned

overtime wages as part of the unearned wages remedy under

admiralty law.    Cf. Padilla v. Maersk Line, Ltd., 721 F.3d 77,

82-83 (2d Cir. 2013) (holding in class action that, in some

circumstances, a seaman may be entitled to unearned overtime

compensation as part of his entitlement to unearned wages under

general maritime law).

     Plaintiffs move for class certification and summary

judgment for unearned overtime wages.       At the threshold, I

confront the government’s contention that it is entitled to
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 2 of 37



judgment against Dillon based on an affirmative defense unique

to him.

     Meanwhile, U.S. Marine Management, Incorporated (“USMMI”),

the General Agent operating the vessels on the government’s

behalf, has been permitted to intervene in the action.         USMMI

has contended that, if the government is granted judgment

against Dillon, the case must be transferred to the District of

South Carolina, Fisher’s residence.      The government supports

USMMI’s contention and has moved to transfer the case to the

District of South Carolina if judgment is entered against

Dillon.

                      II. PROCEDURAL BACKGROUND

     Dillon filed the first class action complaint in this case

on December 10, 2012.    He amended the complaint on February 25,

2013 and again on March 20, 2013.      On November 18, 2013, he

filed a motion for class certification.       I denied his first

motion to certify the class without prejudice on June 5, 2014.

Dillon then filed a renewed motion to certify the class on

December 12, 2014.    I denied the renewed motion, again without

prejudice, on February 11, 2015.       My denials of class

certification were based on concerns regarding whether Dillon’s

individual circumstances would interfere with his ability to be

a suitable class representative.




                                   2
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 3 of 37



     Prior to the set of motions now before me, the parties also

filed cross motions [Dkt. No. 51 – Dillon and Dkt. No. 63 –

United States] for summary judgment on the government’s

affirmative defense based on Dillon’s alleged failure to

disclose his prior medical condition.       I denied those prior

motions from the bench, [See Dkt. No. 82], on February 11, 2015.

I did so on grounds that those motions could not be resolved as

a matter of law on the papers and fact-finding would be

necessary.   The government now presses for judgment on the same

affirmative defense based on the fact-finding I have since

conducted.

     On May 11, 2015, with the agreement of the parties, I held

an evidentiary hearing on the government’s affirmative defense,

effectively making the determination the subject of a non-jury

trial.   During the evidentiary hearing that day, Dillon

testified and I am able consequently to assess his credibility.

It was evident during that hearing that Dillon, despite offering

several unpersuasive excuses and explanations, knew he was

failing to disclose his prior medical condition and that if he

had made proper disclosure, he would not have been offered the

position on the vessel he held when he suffered a medical

emergency.

     Presumably in light of the testimony on July 27, 2015,

Dillon’s counsel, now also representing Fisher, brought an


                                   3
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 4 of 37



unopposed motion to permit Fisher to intervene as a named

representative plaintiff and class representative.         To his

memorandum in support of his motion to intervene, Fisher

attached a proposed third amended class action complaint.           I

granted Fisher’s motion to intervene on February 1, 2016 and the

Third Amended Complaint remains the operative pleading in this

action.

     At a status conference held on November 15, 2017, I

continued to express my concerns about Dillon’s ability to serve

as a class representative.     I further discussed with counsel the

proposition that Fisher alone could potentially represent the

putative class.   On January 19, 2018, Plaintiffs filed a motion

for class certification, [Dkt. No. 109], and a motion for

summary judgment, [Dkt. No. 111], as to the overarching issue of

liability for unearned overtime wages.       That same day, the

government filed its own motion for summary judgment on the

merits regarding the claim of Michael Fisher.        [Dkt. No. 113].

     In connection with its earlier summary judgment motion

submissions, the government had filed a separate motion, [Dkt.

No. 55], under FED. R. CIV. P. 36(b) to withdraw an admission that

provided the foundation for plaintiff’s summary judgment

contentions.   In light of the decision’s pertinence to the

question of judgment as to Dillon now before me pursuant to non-

jury trial procedure, this memorandum provides in Section IV a


                                   4
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 5 of 37



full explanation of my February 11, 2015 decision [Dkt. No. 82]

to grant the motion to withdraw the admission.

     On January 25, 2018, USMMI filed its formal motion to

intervene in the action and specifically raised the question of

proper venue, along with the potential need to transfer this

matter if Fisher became the sole named class representative.

The USMMI motion to intervene was unopposed and I granted it.

The venue issue is now directly raised in the motion [Dkt. No.

141] of the United States to dismiss or transfer the case if

Fisher were to become the sole named putative class

representative.    My findings and conclusions supporting judgment

against Dillon in this litigation are set forth in Sections V

and VI of this Memorandum.     My reasoning for directing transfer

is set forth in Section VII.

                  III. PERSONAL AND CLASS ALLEGATIONS

     Dillon was employed by Maersk Line, Limited (“Maersk”), of

which USMMI is a wholly owned subsidiary, to work on a

government-owned vessel, the USNS LOPEZ.       Maersk operates the

vessel under contract with the United States Navy’s Military

Sealift Command.    USNS LOPEZ is part of the Military Sealift

Command’s Preposition Program, which prepositions ships with

military equipment and supplies in strategic locations so that

they are available if needed.     Maersk hires civilian merchant

seamen as crew for vessels, like the USNS LOPEZ, that operate


                                   5
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 6 of 37



under contract with the government.

     Dillon was hired to serve as a Qualified Member of the

Engine Department, a physically demanding job.        During the time

that Dillon worked on the USNS LOPEZ, it was stationed in Diego

Garcia, in the Indian Ocean.     Dillon began his employment on the

vessel on March 23, 2012 and was discharged on May 29, 2012

because of to a back injury.     Dillon was medically repatriated

to the United States.

     After his injury, Dillon was paid maintenance and cure as

well as unearned wages for the period of the vessel’s voyage.

He alleges that he had an expectation, based on the custom and

practice aboard the USNS LOPEZ, that he would have earned and

received overtime wages if he had continued to work on the USNS

LOPEZ during the voyage.    He was not paid any unearned overtime

wages after his discharge.

     Dillon initially brought this action on behalf of himself

and others similarly situated who had not received unearned

overtime wages after medical discharge.       The proposed class

consisted of civilian seamen who had been employed by civilian

contractors and had served as crewmembers on vessels owned or

chartered by the government and administered by the Military

Sealift Command, who had suffered injury or illness in the

service of the vessel, and who were paid maintenance, cure, and




                                   6
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 7 of 37



unearned wages but not the overtime wages they otherwise would

have earned during the voyage.

     Dillon is a resident of Massachusetts.

     Fisher, a member of the American Maritime Officers (“AMO”)

union, was assigned by his employer, Maersk, to a position as

second assistant engineer aboard the USNS HENSON.        The USNS

HENSON is a public Geographic Survey (or T-AGS) vessel owned by

the United States and administered by the Military Sealift

Command in its Special Mission program, also known as PM2.

T-AGS vessels conduct acoustical, biological, physical, and

geophysical surveys and provide much of the military’s

information on the ocean environment, helping to improve

technology in undersea warfare and enemy ship detection.

     The government contracts with commercial entities to

operate certain public vessels on its behalf, including T-AGS

vessels.   The Military Sealift Command contracted with 3PSC LLC,

which became a subsidiary of Maersk in mid-2012, to operate the

USNS HENSON as well as certain other oceanographic survey

vessels.   3PSC LLC entered into a collective bargaining

agreement (“CBA”) and certain subsequent memoranda of

understanding with the AMO union.

     Fisher boarded the USNS HENSON on February 26, 2015.           Under

the Articles of Agreement signed by Mr. Fisher, his assignment

was not to exceed four months.     This was Mr. Fisher’s second


                                   7
 
        Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 8 of 37



assignment as a second assistant engineer aboard the USNS

HENSON.     He had previously served on the vessel for nearly four

months from July 16, 2014 through November 13, 2014.

        Fisher was injured aboard the USNS HENSON on June 16, 2015

and was deemed not fit for duty.          He was subsequently discharged

from the vessel on June 18, 2015.         Following Fisher’s discharge,

Maersk paid him unearned wages in the amount of $231.88 per day

— the amount of his daily base wages — through the end of his

maximum tour on June 26, 2015.        It did not pay him the unearned

overtime wages that he contends he would have earned during the

voyage.

        Fisher is a resident of South Carolina.

           IV. WITHDRAWAL OF THE GOVERNMENT’S ADMISSION AND
               DILLON’S MOTION FOR PARTIAL SUMMARY JUDGMENT

        During the course of discovery, Dillon served multiple

requests for admissions, including two requests on July 31,

2014.    The July 31, 2014 requested admission at issue in

Dillon’s motion for partial summary judgment provided that

“Defendant does not contend that it would not have hired

Plaintiff if he had given what Defendant contends would be his

correct responses to the inquiries Defendant has challenged.”

The government argued that it inadvertently failed to respond to

the July 31, 2014 requests and that it would have denied this

request for admission if it had responded.          However, under FED.

R. CIV. P. 36, a party has thirty days after being served with a

                                      8
 
     Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 9 of 37



request for admission to answer or object to the proposed

admission.   FED. R. CIV. P. 36(a)(3).    If a party does not respond

within thirty days with a specific denial, then the matter is

deemed admitted.   FED. R. CIV. P. 36(a)(3).

     Dillon’s motion for partial summary judgment against the

government’s affirmative defense — that his concealment of a

pre-existing condition bars the relief requested — was based on

this admission.    The entitlement to judgment at the heart of the

government’s current contentions regarding Dillon’s

participation in this litigation, turns on the admissible

evidence regarding the affirmative defense.

     Consequently, I now address more fully in writing my oral

decision to grant the government’s motion to withdraw the

admission, before turning to consider various other related

matters currently before me.

     “A matter admitted under [Rule 36] is conclusively

established unless the court, on motion, permits the admission

to be withdrawn or amended.”     FED. R. CIV. P. 36(b).    I may permit

the government to withdraw its admission if doing so would

promote the presentation of the merits in this case and would

not prejudice the other party in maintaining or defending the

action on the merits.    FED. R. CIV. P. 36(b).    The Advisory

Committee’s Note to FED. R. CIV. P. 36(b) states that “[t]his

provision emphasizes the importance of having the action


                                   9
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 10 of 37



resolved on the merits, while at the same time assuring each

party that justified reliance on an admission in preparation for

trial will not operate to his prejudice.”       Farr Man & Co., Inc.

v. M/V Rozita, 903 F.2d 871, 876 (1st Cir. 1990) (quoting FED. R.

CIV. P. 36, Adv. Comm. Note).

        The government’s asserted defense, that Dillon concealed a

pre-existing condition and that this bars his entitlement to any

unearned wages — let alone to unearned overtime — is a central

issue in this case.    As explained more fully below, the

undisputed record evidence is overwhelming - apart from the

contested admission - that Dillon made false statements during

his pre-employment examination about his prior back injuries and

treatment.

        What is more, this affirmative defense was asserted in the

answer and has been a central theme of the government’s

arguments and discovery requests during the pendency of this

case.     Cf. Zimmerman v. Cambridge Credit Counseling Corp., 529

F. Supp. 2d 254, 268 (D. Mass. 2008), aff'd sub nom. Zimmerman

v. Puccio, 613 F.3d 60 (1st Cir. 2010) (the proceeding contained

“no indication that Defendants were pressing the argument” to

which the admission related).     I find that the first prong of

the withdrawal test has been met; permitting the government to

withdraw this admission and fully litigate the issue of

concealment or misrepresentation of his prior condition will


                                  10
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 11 of 37



“facilitate the development of the case in reaching the truth.”

Farr Man & Co., 903 F.2d at 876 (quoting 4A J. Moore & J. Lucas

Moore’s Federal Practice ¶ 36-08 at 36-79 (2d ed. 1990)).

     The second prong of Rule 36(b) concerns prejudice to the

party that requested the admission.      FED. R. CIV. P. 36(b) places

the burden to persuasion with respect to prejudice on Dillon.

“The prejudice contemplated by the Rule is not simply that the

party who initially obtained the admission will now have to

convince the fact finder of its truth.”      Brook Vill. N. Assocs.

v. Gen. Elec. Co., 686 F.2d 66, 70 (1st Cir. 1982).        Rather, the

prejudice inquiry focused on “the difficulty a party may face in

proving its case . . . because of the sudden need to obtain

evidence with respect to the questions previously answered by

the admissions.”   Id.

     To establish prejudice, Dillon points to the fact that, at

his October 28, 2014 deposition, Mark Kelly, of Anderson-Kelly,

referenced documents that had not previously been disclosed in a

response to a request for any documentation related to the

medical examinations.    Dillon claims that he was unable to

review the documents referenced by Kelly before the deposition

and that he was unable to re-depose Kelly after reviewing the

referenced document because Kelly’s lawyer did not consent to an

additional deposition concerning the previously unidentified

documents.   Dillon claims he was sandbagged at the deposition


                                  11
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 12 of 37



and that he would be prejudiced at this point if he had to try

to prove that he would have been hired anyway.

     Dillon does not, however, allege that he relied on the

admission in conducting discovery or in questioning Kelly during

his deposition.   In fact, the deposition of Kelly, including the

numerous questions posed to Kelly about the medical examinations

and the fit-for-duty determinations, illustrates that the

parties continued actively to conduct discovery on this

question.   There is no evidence that Dillon actually relied on

the admission during the course of discovery.       Even if Dillon

had tied the admission itself to his claim of prejudice,

“[c]ases finding prejudice to support a denial [of a motion to

withdraw an admission] generally show a much higher level of

reliance on the admissions.”     Hadley v. United States, 45 F.3d

1345, 1349 (9th Cir. 1995) (providing examples of prejudice,

such as a party’s attempt to withdraw an admission after the

opposing party showed the admission to a jury, or falsely luring

a party to believe the issue of liability was settled resulting

in cancelation of scheduled depositions); see also Brook Vill.,

686 F.2d at 70 (providing example of unavailability of key

witnesses due to a sudden need to obtain evidence on issue

previously answered by an admission).

     The government acknowledges that it probably should have

produced a full copy of the Military Sealift Command Medical


                                  12
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 13 of 37



Manual, the document referenced by Kelly during his deposition,

though it also notes that the document is available to the

public and was referenced in numerous other documents.                          When

Kelly declined to be deposed a second time, Dillon did not seek

court process to compel a second deposition.                          While Dillon has

pointed to a likely error during the course of discovery, he has

not tied this in any way, let alone a way that prejudices him,

to the contested admission.

              Given the materiality of the subject of the admission and

the lack of a showing of prejudice, I permitted the government

to withdraw its admission.

                            V. DILLON’S MEDICAL HISTORY AND PRE-EMPLOYMENT
                               MEDICAL SCREENING

              Based upon the entire record and the evidentiary hearing I

conducted to expand the summary judgment record and specifically

to assess Dillon’s credibility as a predicate to making findings

of fact and conclusions of law pursuant to FED. R. CIV. P. 52, I

find as follows.

              Dillon has a long history of problems with his back.                 In

1991, he injured his lower back while working on another vessel.

He received treatment and medication but was unable to work for

a period of time due to that injury.1                          After an initial MRI in


                                                            
1 I note that, while not mentioned in the parties’ respective
statements of fact in connection with the summary judgment
submissions, in 1991 Dillon’s doctor wrote in a letter stating:
“He is permanently unfit for duty as a seaman.”
                                13
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 14 of 37



1991, Dillon was diagnosed with “spondylolisthesis . . . grade

one with a slipping disc” and was told that this is a

degenerative spinal disease.     Dillon described the pain he

experienced in 1991 as an “electrical feeling,” a feeling he

admitted having other times between 1991 and 2012.        He also

described an “electrical feeling” down his left leg at the time

of the most recent injury while working on the USNS LOPEZ,

although he initially reported this injury as a strain.

     Dillon has suffered chronic lower back problems since the

1991 injury.   Moreover, he strained his neck and shoulder in

1995 and received treatment for his lumbosacral spine.

     In September 2000, while working for Central Gulf aboard

the GREEN WAVE, Dillon injured his lower back again.        He

received treatment at the New England Baptist Hospital Spine

Program and returned to work in May 2001.

     On August 15, 2001, Dillon had an incident of severe back

pain while working on the CAPE DOMINGO.      He went out of work

between August 17, 2001 and December 10, 2001.       On January 15,

2002, Dillon injured his back after he had returned to work on

the CAPE DOMINGO.    He received treatment for this condition

through at least July 2002.    On July 11, 2002, Dillon’s treating

orthopedist diagnosed him with spondylosis, disk bulge, and

moderate stenosis.




                                  14
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 15 of 37



        Dillon was hit by a car while riding a bicycle in early

January 2006.    A new MRI was ordered in February 2006, which

again led to a diagnosis of spondylolisthesis with multi-level

disc degeneration.    Lower back surgery was recommended for him

in 2006.

        Dillon applied for Social Security Disability Insurance

with an onset date of January 6, 2006 and received SSDI

benefits.    The Social Security Administration ordered two

Physical Residual Functional Capacity Assessments, one in July

2006 and the other in December 2006.      These assessments found

that Dillon’s ability to lift and stoop were restricted and that

he should be limited to two hours of standing or walking in an

eight-hour work day.    Dillon ultimately had to pay back some of

the disability payments he received because he returned to work

after he was found eligible for benefits.

        Dillon was briefly at sea in 2007, and then worked as an

electrician on three voyages from January 2, 2008 to May 27,

2008.    In June 2008, after being discharged from the vessel

following the voyage, Dillon received acupuncture treatment for

back pain.    He again worked as an electrician for less than two

months, from December 2008 to February 2009.       In June 2009,

Dillon was referred to occupational therapy and acupuncture for

back pain.    He had previously also sought a refill of a Vicodin

prescription that had been prescribed by a different doctor.


                                  15
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 16 of 37



     In February 2010, Dillon visited his doctor at Harbor

Health and sought clearance to return to work as well as

documentation of a need for a bathtub bar due to chronic pain.

He was authorized to return to work and approved for

installation of the bar.    The record is not clear about why

Dillon was out of work at that time.      Dillon did not go to sea

again for three years, until he departed on the May 23, 2012

voyage aboard the USNS LOPEZ that led to the relevant injury in

this lawsuit.   During that three-year period, he held a

sedentary job doing gangway watches on a coal boat that called

in Boston.

     On February 13, 2012, Dillon attended a pre-employment

medical screening at Logan Health Center as required by Maersk

before a seaman is permitted to serve on a vessel.        Maersk

contracted with Anderson-Kelly Associates, Inc. (“Anderson-

Kelly”) to conduct these screenings.      Such screenings include an

examination by a physician based on a medical examination

history questionnaire filled out by the seaman.        After the

screening, Anderson-Kelly designates a seaman as either fit-for-

duty, temporarily not-fit-for-duty, or not-fit-for-duty.         The

examination is directed toward the seaman’s medical suitability

to perform the tasks required of him during the voyage.         The

medical examination history questionnaire is designed to elicit

information that is material to Maersk’s decision about whether


                                  16
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 17 of 37



to hire a particular seaman.                                           Maersk tries to identify whether

seamen have pre-existing conditions because it is liable for

employee health, including for any complications from a pre-

existing condition that manifest during a voyage.2

              During Dillon’s screening, he filled out and signed a

medical examination history questionnaire.                                           The questionnaire

included a list of conditions, one of which was “Back, neck or

spine pain trouble or treatment,” with a space to check yes or

no and a request for the seaman to “fully explain” an

affirmative answer.                                            Dillon checked yes and explained

“strained.”                           In response to the question, “Have you ever had, or

have you been advised to have any operations or surgery?,”

Dillon checked “no.”                                           In response to the question, “Have you

ever had illness or injury other than those already noted?,”

Dillon checked “no.”                                           In response to the question, “Have you

ever consulted or been treated by clinics, physicians, healers,

or other practitioners within the past 5 years for other than

minor illness?,” Dillon checked “no.”                                           In response to the


                                                            
2 It bears noting that Dillon brought four prior personal injury
lawsuits concerning ship-based injuries. These concerned a 1987
hand injury, a 1991 lower-back injury, a 1995 shoulder/neck
injury, and a 2000 lower-back injury. He has brought two
additional personal injury lawsuits, one for the 2006 incident
when he was hit by a car while bicycling and the other when he
was struck by a board falling off a truck on an unknown date.
The parties’ statements of undisputed facts do not make clear
whether Dillon was repatriated during his previous ship-board
back injuries, but there is evidence in the record to suggest
that he had been.
                                17
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 18 of 37



question, “Have you ever received, or is there pending, or have

you ever applied for pension or compensation for any disability

or injury?,” Dillon checked “no.”      In response to the question,

“Have you ever been medically repatriated and or discharged from

any vessel for medical reasons? If yes, why?,” Dillon checked

“yes” and noted that he was sick in Russia.       The examining

physician certified that Dillon was fit for duty.        Although

Anderson-Kelly had Dillon execute an authorization to permit

records to be obtained, Anderson-Kelly did not itself undertake

to do so.   Mark Kelly, the executive vice president of Anderson-

Kelly and the company’s custodian of records, testified at his

deposition, as an administrator overseeing the fit-for-duty

determinations, and I find that the standard practice was not to

examine outside records absent something triggering such further

inquiry.

     Maersk expected that Anderson-Kelly would find a seaman to

be temporarily not-fit-for-duty and would conduct further

inquiry if the seaman was recommended for lower back surgery,

had received SSDI payments for a lower back condition, suffered

from spondylolisthesis, had a twenty-year history of back

problems, or had multiple back injuries while working aboard

vessels.    When Maersk seeks to hire a seaman with a condition

that would be considered disqualifying, Maersk must obtain a

waiver from Military Sealift Command’s Force Surgeon.         If Dillon


                                  18
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 19 of 37



had been found temporarily not-fit-for-duty, he would not have

been permitted to sail on the voyage on the USNS LOPEZ.

              As will appear in the fuller discussion of Section VI

below, I find as a matter of fact that Dillon intentionally made

material misrepresentations and omissions to create the false

impression that his medical condition raised no relevant issues

about his ability to perform the job he sought.                    Moreover, I

find that, if “proper information had been given,” he would not

have been engaged for service on the USNS LOPEZ.                     See infra at

32-33.

     VI. CONCLUSION AS TO THE AFFIRMATIVE DEFENSE REGARDING DILLON

              The government presses for judgment on the affirmative

defense that Dillon’s material misrepresentation bars recovery

of any relief he seeks in this litigation.                     The government

argues that the misrepresentations I have now found in Section V

bar his claims for unearned overtime wages under the so-called

McCorpen defense.3

              Maritime law has traditionally afforded a remedy of

maintenance and cure for a seaman who suffers injury or becomes

sick during his service; in addition, “[a] seaman who is injured



                                                            
3 The Fifth Circuit’s decision in McCorpen v. Central Gulf
Steamship Corp., 396 F.2d 547 (5th Cir. 1968), is often cited as
the origin of this defense, though courts applied a similar
approach to such claims prior to that. See generally, e.g.,
Tawada v. United States, 162 F.2d 615 (9th Cir. 1947); Evans v.
Blidberg Rothchild Co., 382 F.2d 637 (4th Cir. 1967).
                                19
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 20 of 37



or becomes sick during his service is granted the wages he would

have earned had he been able to complete the contractual terms

of his employment.”                                            THOMAS J. SCHOENBAUM, ADMIRALTY   AND   MARITIME LAW

§ 6:29 (6th ed. 2018) (citations omitted). “The right to

unearned wages is correlative to the right to maintenance and

cure; thus the seaman will be awarded all three or none at all.”

Id.           (citations omitted).                                    The more extensive case law on

maintenance and cure is instructive with respect to the right to

unearned wages, and I rely on that case law in reaching my legal

conclusions regarding the defense here.4

              “The remedy of maintenance and cure is deliberately

expansive,” and extends to require a shipowner to pay

compensation for injuries or illnesses stemming from a

preexisting medical condition.                                              Ramirez v. Carolina Dream, Inc.,


                                                            
4 I note that Dillon and Fisher had employment relationships with
the relevant shipowners and that these relationships provided
predicates for negligence actions under the Jones Act. Brown v.
Parker Drilling Offshore Corp., 410 F.3d 166, 178 (5th Cir.
2005). Dillon’s separate Jones Act lawsuit, which was also
assigned to my docket, has been settled by the parties. See
Dillon v. United States, Civil Action No. 13-10051-DPW, Dkt. No.
34 (D. Mass, May 22, 2014). Similarly, Fisher’s separate Jones
Act lawsuit in the District of South Carolina has also been
settled. See Fisher v. United States, Civil Action No. 2:15-
03396-PMD, Dkt. No. 26 (D.S.C. October 4, 2016).
  The parties have not explored at this point in the litigation
whether — and, if so, to what degree — the loss of wages remedy
under the Jones Act may give rise to a set off for damages in
this litigation. THOMAS J. SCHOENBAUM, ADMIRALTY AND MARITIME LAW § 6:29
(6th ed. 2018) (“[W]here loss of wages has been awarded to the
seaman in a Jones Act negligence action, there will be a
deduction of unearned wages paid to prevent double recovery.”)
(citations omitted).
                                 20
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 21 of 37



760 F.3d 119, 122-23 (1st Cir. 2014).      Indeed, “[t]he doctrine

is ‘so broad’ that the seaman’s ‘negligence or acts short of

culpable misconduct . . . will not relieve the shipowner of the

responsibility.’”    Id. (quoting Vella v. Ford Motor Co., 421

U.S. 1, 4 (1975)).   A shipowner’s duty to provide maintenance

and cure is meant to “assure its easy and ready administration,

for it has few exceptions or conditions to stir contentions,

cause delays, and invite litigations.”      Vella, 421 U.S. at 4.

     However, courts have uniformly recognized an exception to

this rule arising in circumstances where the seaman engages in

culpable misconduct.   Often called the McCorpen defense, this

exception has taken slightly different forms in different

circuits, but generally derives from the principle that

“[compensation] will be denied where [a seaman] knowingly or

fraudulently conceals his [preexisting] illness from the

shipowner.”   McCorpen v. Central Gulf Steamship Corp., 396 F.2d

547, 548 (5th Cir. 1968).    Courts also agree that, in the

absence of a pre-employment medical examination, “a seaman must

disclose a past illness or injury only when in his own opinion

the shipowner would consider it a matter of importance,” and

that the burden is on the shipowner to establish that the seaman

could reasonably be expected to have considered his medical

history a matter of importance.     Id. at 548-49; see also Ahmed




                                  21
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 22 of 37



v. United States, 177 F.2d 898, 900 (2d Cir. 1949); Burkert v.

Weyerhaeuser Steamship Co., 350 F.2d 826, 831 (9th Cir. 1965).

     Courts disagree, however, on the scope of the defense in

circumstances where a seaman is required to submit to a pre-

hiring medical examination or interview and the seaman

misrepresents or conceals material medical facts.        In the Fifth

Circuit, and several others, a seaman is not entitled to

maintenance and cure if “(1) the claimant intentionally

misrepresented or concealed medical facts; (2) the non-disclosed

facts were material to the employer's decision to hire the

claimant; and (3) a connection exists between the withheld

information and the injury” for which maintenance and cure is

sought.   Brown v. Parker Drilling Offshore Corp., 410 F.3d 166,

171 (5th Cir. 2005); see also West v. Midland Enters., Inc., 227

F.3d 613, 617 (6th Cir. 2000); Wactor v. Spartan Transp. Corp.,

27 F.3d 347, 352 (8th Cir. 1994); Siders v. Ohio River Co., 469

F.2d 1093, 1093 (3d Cir. 1972); Vitcovich v. Ocean Rover O.N.,

106 F.3d 411 (9th Cir. 1997); Jackson v. NCL America, LLC, 730

F. App’x 786 (11th Cir. 2018) (per curiam).       In these courts,

the examination is “essentially objective inquiry,” Brown, 410

F.3d at 174, meaning it is “less reliant on determinations of a

seaman’s credibility, than other Circuits’ comparable tests.”

Id. at 175.   A “[f]ailure to disclose medical information in an

interview or questionnaire that is obviously designed to elicit


                                  22
 
      Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 23 of 37



such information . . . satisfies the ‘intentional concealment’

requirement.”    Id. at 174 (quoting Vitcovich, 106 F.3d 411).

      However, other courts, and in particular the Second

Circuit, have chosen a more subjective rule that also considers

a seaman’s good faith, holding that “concealment of a previous

condition is fraudulent only if the seaman knows or reasonably

should know that the concealed condition is relevant,” even if

the employer conducts a medical examination.         Sammon v. Cent.

Gulf S.S. Corp., 442 F.2d 1028, 1029 (2d Cir. 1971).            A seaman

will still be entitled to maintenance and cure if there was “an

honest failure to disclose his prior condition.”          Id.

      While the parties discuss rules from various circuits in

their memoranda, they do not confront a threshold dimension for

me.   The First Circuit has never adopted the McCorpen defense;

nor has it stated that it sides with the Second Circuit on this

issue.   To be sure, the First Circuit acknowledges that a

seaman’s culpable misconduct will relieve a shipowner of

responsibility for maintenance and cure.        Carolina Dream, 760

F.3d at 123.    The First Circuit in Carolina Dream also quoted

approvingly language from DiBenedetto v. Williams, 880 F. Supp.

80, 86 (D.R.I. 1995), that “maintenance and cure may still be

awarded plaintiff notwithstanding a pre-existing condition as

long as that condition is not deliberately concealed and is not

disabling at the time the seaman signs on for the voyage.”


                                    23
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 24 of 37



Carolina Dream, 760 F.3d at 123.       The term “disabling” in

DiBenedetto was not fully defined, but appears in context to

mean that it would prevent a seaman from performing his duties

on a voyage.   DiBenedetto, 880 F. Supp. at 87 (“he was not

disabled from his duties as a seaman”).

     I also look to a trio of cases decided by Judge Aldrich, a

particularly able admiralty judge in the First Circuit, during

his time on this court.    In all three, Judge Aldrich held that,

because the obligation to pay maintenance imposes near-absolute

liability on a shipowner, a seaman owes a shipowner a high duty

of good faith in the initiation of employment.        Hazelton v.

Luckenbach Steamship Co., 134 F. Supp. 525, 527 (D. Mass. 1955);

see also Fardy v. Trawler Comet, Inc., 134 F. Supp. 528, 529 (D.

Mass. 1955); Lorensen v. Jenney Manufacturing Co., 155 F. Supp.

213, 214 (D. Mass. 1957).    “[T]he failure of the seaman seeking

employment to inform the shipowner of a disabling disease of

which the seaman is aware is a breach of duty.”        Hazelton, 134

F. Supp. at 527.

     Judge Aldrich treated the obligation of candor as to some

degree subjective, observing that a seaman who may not be aware

of the full extent of his disease and therefore fails to

disclose the condition is less culpable than one who engages in

an “affirmative misrepresentation.”       Id.   Disclosure is also

only required “when, in the opinion of the seaman, the shipowner


                                  24
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 25 of 37



would consider [the prior medical conditions] matters of

importance.”     Lorensen, 155 F. Supp. at 214.    If, however, the

seaman’s belief that he is fit for service or that his condition

is immaterial is unreasonable, the seaman has no justification

for failing to disclose and this would rise to the level of an

affirmative misrepresentation that would relieve a shipowner of

liability.     Id. at 527-28; see also Fardy, 134 F. Supp. at 529.

     Read together, this trio of cases suggests an approach that

is closer to the Second Circuit approach than to a purely

objective McCorpen defense.    Nevertheless, Judge Aldrich’s

approach in these decisions effectively requires a seaman to

disclose information in response to a medical examination, or

spontaneously when the condition is sufficiently serious, or

else risk being denied maintenance and cure.       They do, however,

permit some leeway for seamen acting in good faith who fail to

disclose a condition they have no reason to know would be

material to the shipowner’s determination, even after a medical

examination.

     Two other judges sitting in the District of Massachusetts

have addressed similar factual claims.      In Capone v. Boat St.

Victoria, No. 85-1656-MC, 1989 WL 47387 (D. Mass. Apr. 27,

1989), Magistrate Judge Collings considered the claims of a

seaman with a multi-year “history of chronic low back pain with

radiation into the right leg” who had been diagnosed as having


                                  25
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 26 of 37



disc degeneration.     Id. at *3.   Judge Collings found after trial

based on specifics of the seaman’s medical history that the

shipowner had “failed to prove that [the seaman] held an opinion

that his back condition was such that the shipowner would

consider it a matter of importance.”       Id. at *6.   Judge Collings

also noted, however, that “this would be a different case if the

shipowner had inquired as to whether [the seaman] had back

problems and [he] denied it.”       Id. at *7.   More recently, in

Stone v. Mormac Marine Transport, Inc., No. 93-12719, 1995 WL

411220 (D. Mass. May 8, 1995), Judge Gertner granted summary

judgment to a shipowner where a seaman had failed to disclose

prior back or neck complaints during pre-employment inquiries.

She observed that “[t]he failure to disclose was hardly

inadvertent.   He was expressly asked if he had back problems; he

never mentioned it.”     Id. at *3.

     With this additional perspective regarding the treatment of

a failure-to-disclose defense by judges sitting in this Circuit,

I now turn to the parties’ arguments about whether the elements

that make up an affirmative defense based on deliberate

concealment were met here.    It is undisputed that Dillon

provided at least some incorrect answers during the medical

screening.   For example, he indicated that he had never been

recommended for back surgery and that he had never applied for

or received disability benefits, although he had done both.


                                    26
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 27 of 37



Other answers during the screening were partial or incomplete;

for example, when asked whether he had “Back, neck or spine pain

trouble or treatment,” Dillon checked yes and provided an

explanation that, at best, grossly understated the problem.5

              Because of the lack of definitive guidance from the First

Circuit about whether, and to what extent, I may consider

Dillon’s subjective intent to misrepresent his condition, I

conducted an evidentiary hearing to evaluate Dillon’s

credibility before determining whether judgment should enter

against him.

              During his testimony at that evidentiary hearing, Dillon

acknowledged he wrote down “strained” as an explanation to the

“back, neck or spine pain trouble or treatment” inquiry.                           He

explained that “[t]hat’s what doctors called it, ‘strained or

sprained.’”                           Notably, however, he recognized that his condition

was “degenerative” - one that gets worse over time - and that

was why he needed a second surgery.                            Meanwhile, in his

application for SSDI, in response to the question “how do your

illnesses, injuries or conditions limit your ability to work?,”

he wrote “I cannot lift the things I need to lift without

risking injury to my back,” and described his spondylolisthesis

as “muscle skeleton problem with bruised flattened spinal cord”;


                                                            
5 Dillon used the term “strain” to refer to his disability injury
aboard the USNS LOPEZ, despite the fact the injury was
previously determined to be related to his back condition.
                                27
 
       Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 28 of 37



“slipping disc that slips and shoots pain in left leg and right

arm.    Burning pain in chest, back, R[ight] arm.”

       Dillon’s explanation of the term “strained” in the pre-

employment medical screening inquiry concerned precisely the

medical condition he contended was disabling in his SSDI

application.     He plainly knew what his condition was and

understood its significance for his ability to work, yet he

failed to communicate that on his pre-employment medical

screening forms.      He was a person having significant chronic

back pain dating back to 1991 — pain that he had repeatedly

maintained was sufficient to hinder his employment ability.               It

was affirmatively misleading to “explain” that the pain was

something that could be described as a modest “strain” not

requiring further disclosure, especially when the form itself

sought to elicit such information.         See Brown, 410 F.3d at 174;

Lorensen, 15 F. Supp at 213.

       Dillon observed that he authorized Anderson-Kelly to

receive his prior medical records from the Seafarer’s Health and

Benefits Plan.     He appears to suggest that, as a consequence, he

did not need to be forthcoming in his answers or fully disclose

his medical condition.       But intentional omission to state

material facts is not excused because the shipowner may have

access to other evidence that partially addresses the

information that was omitted.


                                     28
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 29 of 37



     Dillon has also testified specifically regarding the

circumstances in which he filled out the employment form.         He

stated, “I had no glasses in the office.      The lights — you’re

inside, no windows at all.”    At another point he stated that the

questionnaire was in “so small a print, and I’m in a dark room

over at the airport.    There’s no lights.    There’s no windows,

let’s put it that way.”    In addition, he mentioned eye problems

when he was asked to look at the questionnaire during the

deposition.   He said, “I can’t—I need reading glasses.        It’s all

blurry and if I strain, everything gets blurry, and I have my

glasses at home.   I only use them when I read, but if I squint

and squint, it could make me lose my vision for distance.         It

happened to me once.”    I find this testimony unpersuasive as

essentially an expression of willful blindness regarding the

questions he was being asked.

     During the evidentiary hearing, Dillon testified that back

surgery was not “recommended” to him.      He asserted that surgery

was discussed as something that the doctor could do, and that it

was the doctor’s job.    I find this explanation unconvincing as

an excuse for why he answered the employment form inquiries in

the negative.   When asked at his deposition why he did not

mention prior neck problems, he stated “So I made a mistake, but

— I overlooked something,” as well as “I made a mistake on here.

I mean, mistakes happen, but the bottom line is I didn’t lie


                                  29
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 30 of 37



about broken bones or a back problem, right?       I might have

overlooked something.”

     When Dillon was questioned in his deposition about why he

answered “no” in response to the questions about pension or

compensation for disability or injury, he answered that he

understood the question to refer to pension or disability

through the union.   Throughout his deposition when discussing

the questionnaire, Dillon repeatedly mentioned that his doctor

through the Seafarers International Union had all of his medical

records.   Dillon’s repeated statements can be understood to mean

that he believed that the doctor he saw through the union could

be counted on to provide his medical records to Anderson-Kelly

during the pre-employment screening permitting them to conduct a

thorough review.   This is an unpersuasive effort to distract

attention from his own obligation of candor and failure to

fulfill it.

     Ultimately, Dillon argues that, given his partial

disclosure of his back problems by mentioning a history of back

strain and given some evidence of his difficulty understanding

or even reading much of the questionnaire, the proper question

is not merely whether he objectively provided incorrect answers

on the medical questionnaire but whether he subjectively

believed himself fit for duty at the time he started work on the

USNS LOPEZ.   However, even under a subjective standard, Dillon’s


                                  30
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 31 of 37



arguments fail.   Dillon knowingly provided incorrect answers in

a questionnaire – including answering “no” when asked about

recommendations for surgery or other significant medical

treatment.    His conduct, therefore, constitutes an affirmative

misrepresentation rather than a mere failure to disclose.

Hazelton, 134 F. Supp. at 527.     I find it more likely than not

that he did not subjectively believe he was fit for service; in

any event, evidence of record fails to support an inference

that, given his medical history, such belief would have been

reasonable.

     Nor can Dillon rely on the fact that he did not understand

the nature of his condition or the questions being asked in the

questionnaire to defeat the government’s defense.        See generally

Ahmed, 177 F.2d at 900 (holding that an Egyptian seaman who

failed to disclose his tuberculosis was entitled to maintenance

and cure because his nondisclosure was due, in part, to his weak

grasp of English).   There is no basis to conclude that Dillon

did not understand his medical condition, and the questions

asked of Dillon, a native English speaker, were much more

specific than those asked of the seaman in Ahmed, the case on

which Dillon unpersuasively seeks to rely.

     Dillon was aware of his chronic back pain and knew that it,

and his generally unstable medical condition, affected his

ability to lift on board the vessel, an important duty as part


                                  31
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 32 of 37



of his employment.                                        For these reasons, I find after assessing

his credibility during live testimony, that Dillon should have

known — and indeed did know — that the shipowner would have

considered the non-disclosure to be a matter of importance.                                           See

Brown, 410 F.3d at 175 (“The fact that an employer asks a

specific medical question on an application, and that the

inquiry is rationally related to the applicant’s physical

ability to perform his job duties, renders the information

material for the purpose of this analysis.”).

              Finally, the government has adduced evidence that persuades

me Maersk would have expected a seaman to be found temporarily

not-fit-for-duty if a medical history like Dillon’s had been

fully and accurately disclosed.                                       Whether Maersk might ultimately

have hired him for a different task or to do work in a different

capacity is immaterial.                                        Evidence before me establishes the

reasons that each of the questions would be relevant to a

determination of whether a seaman is fit-for-duty.                                       I find that

if the proper information had been given, it would have made

Dillon at least temporarily not-fit-for-duty while a further

review was conducted, and Dillon would not then have been aboard

the USNS LOPEZ in the position for which he was unknowingly

hired when he was injured.6


                                                            
6 Dillon also briefly argues that the medical examinations here
are “pre-voyage” rather than “pre-employment” based on a
characterization in the government’s brief. Regardless of the
                                32
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 33 of 37



              Based on the evidence in the record, I conclude that

Dillon’s course of conduct bars his claims for unearned overtime

wages and the government is entitled to judgment on its

affirmative defense.                                           As a result, since judgement will be

entered against him, Dillon cannot represent the claims of any

putative class in this litigation.

                          VII. TRANSFER TO THE DISTRICT OF SOUTH CAROLINA

              Because Dillon’s claims against the United States are

barred, Fisher is now the sole named representative of the

putative class in this matter and consequently, the case must be

transferred to the District of South Carolina, where Fisher

resides.

              The claims in this action are brought pursuant to the Suits

in Admiralty Act, 46 U.S.C. §§ 30901-30918 (“SIAA”) and the

Public Vessels Act, 46 U.S.C. §§ 3101-31113 (”PVA”).                                          Both

statutes are subject to specific venue requirements that limit

where a plaintiff may pursue his claims.7


                                                            
descriptive label employed, Dillon’s examination was one
designed to determine medical eligibility for a particular job
on a particular voyage and is the type of examination discussed
in McCorpen and the other cases recognizing this affirmative
defense.
7 The fact that this case is a class action does not alter the

operative venue considerations. As a general matter, the same
statutory provisions that govern venue for nonclass actions
govern in class actions, and may be satisfied only if the named
parties satisfy the requirements for venue. See e.g., United
States ex re. Sero v. Preiser, 506 F.2d 1115, 1129 (2d Cir.
1974); Turnley v. Banc of America Investment Services, Inc., 576
F. Supp. 2d 204, 212 (D. Mass. 2008).
                                33
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 34 of 37



     The PVA, specifically, provides that a civil action

involving a public vessel “shall be brought in the district

court of the United States for the district in which the vessel

or cargo is found within the United States.”       46 U.S.C.

§ 31104(a).   If the vessel is not within the territorial waters

of the United States when the action is filed, venue is proper

“in the district court of the United States for any district in

which any plaintiff resides or has an office for the transaction

of business.”   46 U.S.C. § 31104(b).

     Similarly, the SIAA provides that, in suits in admiralty

against the United States, venue is proper in the district court

for the district in which “(1) any plaintiff resides or has its

principle place of business; or (2) the vessel or cargo is

found.”   46 U.S.C. § 30906.

     The Supreme Court has “h[e]ld that the Public Vessels Act

was intended to impose on the United States the same liability

(apart from seizure or arrest under a libel in rem) as is

imposed by the admiralty law on the private shipowner.”

Canadian Aviator, Ltd. v. United States, 324 U.S. 215, 228

(1945).   Moreover, “[t]he Public Vessels Act provides that suits

thereunder shall be subject to and proceed in accordance with

all consistent provisions of the Suits in Admiralty Act.”

Thomason v. United States, 184 F.2d 105, 108 (9th Cir. 1950).

Because the SIAA’s venue provision is consistent with the PVA’s,


                                  34
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 35 of 37



I will look to the PVA to determine where venue is appropriate.

     It is well settled that venue is proper in the district “in

which the vessel [at issue] is physically located at the time

the complaint is filed.”       Wade v. Bordelon Marine, Inc., 770 F.

Supp. 2d 822, 826 (E.D. La. 2011).          Wade took the approach that,

“under the PVA, there is a succession of venue inquiries, rather

than a choice for the plaintiff: first, if the vessel is found

within a district when the complaint is filed, venue lies in

that district.”     Id.    “Second, if the vessel is not found within

the territorial waters of the United States, then venue lies

where any plaintiff resides (or any district, if no plaintiff

resides in any district).”       Id.    “Congress likely intended

subparts (a) and (b) to be mutually exclusive and for subpart

(b) to apply only as a secondary venue if subpart (a) was not

first satisfied.”     Id. at 827.

     Because I have found that Dillon cannot represent the

claims of the putative class here, the question becomes whether

this district is the proper venue for Fisher as the sole

potential class representative.         The parties have not disputed

the contention that, at all relevant points in this litigation,

the USNS HENSON, the vessel at issue in Fisher’s claim, was

outside the territorial waters of the United States.

     Under the PVA, then, venue is appropriate where “any

plaintiff resides.”       46 U.S.C. § 31104.    More specifically,


                                       35
 
    Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 36 of 37



venue is proper only where Fisher, the sole named class

representative, resides.    See United States ex re. Sero v.

Preiser, 506 F.2d 1115, 1129 (2d Cir. 1974)       (Venue “may be

satisfied only if the named parties to a class action meet its

requirements); Turnley v. Banc of America Investment Services,

Inc., 576 F. Supp. 2d 204, 212 (D. Mass. 2008) (“[I]n

determining whether venue for a putative class action is proper,

courts are to look only at the allegations pertaining to the

named representatives.”).

     Under the circumstances, I must conclude venue in this case

is proper only in the District of South Carolina, where Fisher

resides.   The class here may not establish venue in this

District through Dillon because he can no longer participate in

this litigation.    The plaintiff class has also been afforded a

substantial period of time within which it might have put

forward a named representative who can properly establish venue

in this District.   It has failed to do so.      Accordingly, I have

no choice but to direct transfer to the District of South

Carolina, where the sole class representative, Fisher, resides.

                           VIII. CONCLUSION

     For the reasons set forth more fully above, direct the

clerk to enter final judgment against Dillon in this litigation.

Consequently, I GRANT the motion [Dkt. No. 141] to transfer this

case to the District of South Carolina and direct the clerk to


                                  36
 
              Case 1:12-cv-12289-DPW Document 151 Filed 01/16/19 Page 37 of 37



do so based upon the operative pleading of the Third Amended

Complaint in which Michael Fisher is now the sole named class

representative.                                   Because litigation will continue in the

District of South Carolina, I act no further other than to DENY

without prejudice the motion [Dkt. No. 109] for class

certification and the motions [Dkt. Nos. 111 and 113] for

summary judgment with respect to the remaining plaintiff Fisher,

subject to further proceedings in the District of South

Carolina.8



                                                               /s/ Douglas P. Woodlock_________
                                                               DOUGLAS P. WOODLOCK
                                                               UNITED STATES DISTRICT JUDGE




                                                            
8 In this connection, I also direct the clerk to terminate as a
motion [Dkt. No. 125] a submission which actually constitutes an
opposition submitted by Fisher’s counsel with respect to the
summary judgment motion [Dkt. No. 113] filed by the United
States. In a similar effort to complete housekeeping regarding
outstanding motions before the case is transferred to the
District of South Carolina, I grant Dillon’s motion [Dkt. No.
143] to supplement his opposition to the Government’s motion
[Dkt. No. 141] to transfer.
                                37
 
